SUPPLEMENT TO THE CURRENTLY EFFECTIVE PROSPECTUSES: Cash Account Trust Government & Agency Securities Portfolio Money Market Portfolio Tax–Exempt Portfolio Cash Management Fund Cash Reserve Fund, Inc. Prime Series Cash Reserves Fund Institutional Daily Assets Fund Institutional DWS Alternative Asset Allocation PlusFund DWS Balanced Fund DWS Blue Chip Fund DWS California Tax–Free Income Fund DWS Capital Growth Fund DWS Climate Change Fund DWS Communications Fund DWS Core Fixed Income Fund DWS Core Plus Income Fund DWS Disciplined Market Neutral Fund DWS Diversified International Equity Fund DWS Dreman International Value Fund DWS Dreman Mid Cap Value Fund DWS Dreman Small Cap Value Fund DWS EAFE® Equity Index Fund DWS Emerging Markets Equity Fund DWS Enhanced Commodity Strategy Fund DWS Enhanced Emerging Markets Fixed Income Fund DWS Enhanced Global Bond Fund DWS Equity 500 Index Fund DWS Floating Rate Plus Fund DWS Global Inflation Plus Fund DWS Global Small Cap Growth Fund DWS Global Thematic Fund DWS GNMA Fund DWS Gold & Precious Metals Fund DWS Growth & Income Fund DWS Health Care Fund DWS High Income Fund DWS High Income Plus Fund DWS Intermediate Tax/AMT Free Fund DWS International Fund DWS Large Cap Focus Growth Fund DWS Large Cap Value Fund DWS Latin America Equity Fund DWS LifeCompass 2015 Fund DWS LifeCompass 2020 Fund DWS LifeCompass 2030 Fund DWS LifeCompass 2040 Fund DWS LifeCompass Retirement Fund DWS Lifecycle Long Range Fund DWS Managed Municipal Bond Fund DWS Massachusetts Tax–Free Fund DWS Mid Cap Growth Fund DWS Money Market Prime Series DWS Money Market Series DWS New York Tax–Free Income Fund DWS RREEF Global Infrastructure Fund DWS RREEF Global Real Estate Securities Fund DWS RREEF Real Estate Securities Fund DWS S&P 500 Index Fund DWS S&P 500 Plus Fund DWS Select Alternative Allocation Fund DWS Short Duration Plus Fund DWS Short–Term Municipal Bond Fund DWS Small Cap Core Fund DWS Small Cap Growth Fund DWS Strategic Government Securities Fund DWS Strategic High Yield Tax–Free Fund DWS Strategic Value Fund DWS Target 2012 Fund DWS Target 2013 Fund DWS Target 2014 Fund DWS Technology Fund DWS U.S. Bond Index Fund DWS Ultra–Short Duration Fund DWS Unconstrained Income Fund DWS Variable NAV Money Fund DWS World Dividend Fund Investors Cash Trust Treasury Portfolio NY Tax Free Money Fund Tax Free Money Fund Investment Tax–Exempt California Money Market Fund DWS Variable Series I: DWS Bond VIP DWS Capital Growth VIP DWS Global Small Cap Growth VIP DWS Growth & Income VIP DWS International VIP DWS Variable Series II: DWS Alternative Asset Allocation Plus VIP DWS Balanced VIP DWS Blue Chip VIP DWS Core Fixed Income VIP DWS Diversified International Equity VIP DWS Dreman Small Mid Cap Value VIP DWS Global Thematic VIP DWS Government & Agency Securities VIP DWS High Income VIP DWS Large Cap Value VIP DWS Money Market VIP DWS Small Mid Cap Growth VIP DWS Unconstrained Income VIP DWS Investments VIT Funds: DWS Equity 500 Index VIP DWS Small Cap Index VIP The following information replaces the existing disclosure in the “Investing in the Funds–Financial Intermediary Support Payments” section of each fund’s/portfolio’s Prospectuses: FINANCIAL INTERMEDIARY SUPPORT PAYMENTS The Advisor, DWS Investments Distributors, Inc. (the “Distributor”) and/or their affiliates may pay additional compensation, out of their own assets and not as an additional charge to the fund, to selected affiliated and unaffiliated brokers, dealers, participating insurance companies or other financial intermediaries (“financial advisors”) in connection with the sale and/or distribution of fund shares or the retention and/or servicing of fund investors and fund shares (“revenue sharing”). Such revenue sharing payments are in addition to any distribution or service fees payable under any Rule September 27, 2011 PROSTKR-119 12b–1 or service plan of the fund, any record keeping/sub–transfer agency/networking fees payable by the fund (generally through the Distributor or an affiliate) and/or the Distributor to certain financial advisors for performing such services and any sales charge, commissions, non–cash compensation arrangements expressly permitted under applicable rules of the Financial Industry Regulatory Authority or other concessions described in the fee table or elsewhere in this prospectus or the Statement of Additional Information as payable to all financial advisors. For example, the Advisor, the Distributor and/or their affiliates may compensate financial advisors for providing the fund with “shelf space” or access to a third party platform or fund offering list or other marketing programs, including, without limitation, inclusion of the fund on preferred or recommended sales lists, mutual fund “supermarket” platforms and other formal sales programs; granting the Distributor access to the financial advisor’s sales force; granting the Distributor access to the financial advisor’s conferences and meetings; assistance in training and educating the financial advisor’s personnel; and obtaining other forms of marketing support. The level of revenue sharing payments made to financial advisors may be a fixed fee or based upon one or more of the following factors: gross sales, current assets and/or number of accounts of the fund attributable to the financial advisor, the particular fund or fund type or other measures as agreed to by the Advisor, the Distributor and/or their affiliates and the financial advisors or any combination thereof. The amount of these revenue sharing payments is determined at the discretion of the Advisor, the Distributor and/or their affiliates from time to time, may be substantial, and may be different for different financial advisors based on, for example, the nature of the services provided by the financial advisor. The Advisor, the Distributor and/or their affiliates currently make revenue sharing payments from their own assets in connection with the sale and/or distribution of DWS fund shares or the retention and/or servicing of investors and DWSfund shares to financial advisors in amounts that generally range from 0.01% up to 0.26% of assets of the fund serviced and maintained by the financial advisor, 0.05% to 0.25% of sales of the fund attributable to the financial advisor, a flat fee of $10,000 up to $250,000, or any combination thereof. These amounts are subject to change at the discretion of the Advisor, the Distributor and/or their affiliates. Receipt of, or the prospect of receiving, this additional compensation may influence your financial advisor’s recommendation of the fund or of any particular share class of the fund. You should review your financial advisor’s compensation disclosure and/or talk to your financial advisor to obtain more information on how this compensation may have influenced your financial advisor’s recommendation of the fund. Additional information regarding these revenue sharing payments is included in the fund’s Statement of Additional Information, which is available to you on request at no charge (see the back cover of this prospectus for more information on how to request a copy of the Statement of Additional Information). The Advisor, the Distributor and/or their affiliates may also make such revenue sharing payments to financial advisors under the terms discussed above in connection with the distribution of both DWS funds and non–DWS funds by financial advisors to retirement plans that obtain record keeping services from ADP, Inc. or ExpertPlan Inc. on the DWS Investments branded retirement plan platform (the “Platform”) with the level of revenue sharing payments being based upon sales of both the DWS funds and the non–DWS funds by the financial advisor on the Platform or current assets of both the DWS funds and the non–DWS funds serviced and maintained by the financial advisor on the Platform. It is likely that broker–dealers that execute portfolio transactions for the fund will include firms that also sell shares of the DWS funds to their customers. However, the Advisor will not consider sales of DWS fund shares as a factor in the selection of broker–dealers to execute portfolio transactions for the DWS funds. Accordingly, the Advisor has implemented policies and procedures reasonably designed to prevent its traders from considering sales of DWS fund shares as a factor in the selection of broker–dealers to execute portfolio transactions for the fund. In addition, the Advisor, the Distributor and/or their affiliates will not use fund brokerage to pay for their obligation to provide additional compensation to financial advisors as described above. Please Retain This Supplement for Future Reference September 27, 2011 PROSTKR-119
